                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 1 of 8



                                               Adam P. Segal, Esq.
                                          1    Nevada Bar No. 6120
                                               Christopher M. Humes, Esq.
                                          2
                                               Nevada Bar No. 12782
                                          3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               100 North City Parkway, Suite 1600
                                          4    Las Vegas, Nevada 89106
                                               Telephone: (702) 382-2101
                                          5    Facsimile: (702) 382-8135
                                               Email: asegal@bhfs.com
                                          6
                                               Email: bcloveland@bhfs.com
                                          7    Email: chumes@bhfs.com

                                          8    Attorneys for Plaintiffs
                                          9                                   UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                     DISTRICT OF NEVADA
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                               BOARD OF TRUSTEES OF THE                          Case No. 2:18-cv-02163-JAD-VCF
                                          12   CONSTRUCTION INDUSTRY AND
                                               LABORERS JOINT PENSION TRUST
              (702) 382-2101




                                          13   FOR SOUTHERN NEVADA; THE
                                          14   CONSTRUCTION INDUSTRY AND                         Order Granting Motion for Default Judgment
                                               LABORERS JOINT PENSION TRUST                      and Entering Final Judgment
                                          15   FOR SOUTHERN NEVADA,                              [AMENDED PROPOSED] ORDER
                                                                        Plaintiffs,              GRANTING MOTION FOR DEFAULT
                                          16                                                     JUDGMENT
                                               vs.
                                          17
                                          18   REGINALD DUNLAP, an individual,                                 ECF No. 7

                                          19                                        Defendant.

                                          20
                                                          Before the Court is the Plaintiffs’, the Board of Trustees of the Construction Industry and
                                          21
                                               Laborers Joint Pension Trust for Southern Nevada (the “Trustees”) and the Construction Industry
                                          22
                                               and Laborers Joint Pension Trust for Southern Nevada (the “Plan”), Motion for Default Judgment
                                          23
                                               against Defendant Reginald Dunlap (“Dunlap”). Default having been entered against Defendant,
                                          24
                                               the Court having reviewed the Plaintiffs’ Motion, received oral argument at the November 25,
                                          25
                                               2019, Hearing, being fully advised, and good cause appearing, the Court now makes the
                                          26
                                               following findings of facts and conclusions of law.
                                          27
                                          28
                                               19991662                                            1
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 2 of 8




                                          1    I.         Findings of Fact

                                          2               1.    Plaintiffs are the Board of Trustees of the Construction Industry and Laborers Joint

                                          3    Pension Trust for Southern Nevada and the Construction Industry and Laborers Joint Pension

                                          4    Trust for Southern Nevada.

                                          5               2.    The Board of Trustees is made up of fiduciaries of the Plan for purposes of the

                                          6    Employee Retirement Income Security Act of 1974 (“ERISA”).

                                          7               3.    The Plan is an employee benefit plan as defined in ERISA.

                                          8               4.    The Defendant Reginald Dunlap is an individual who is a resident of the State of

                                          9    Nevada.
                                                          5.    Dunlap was a Participant in the Plan accruing pension benefits to his account.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11              6.    Dunlap applied for payment of pension benefits from the Plan in December 2007.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              7.    The Plan offers two types of default pension options: (1) a Single Life Annuity for
              (702) 382-2101




                                          13   unmarried participants; and (2) 50% Husband-and-Wife Pension for married participants.

                                          14              8.    Dunlap elected the Single Life Annuity option which requires a spouse’s consent

                                          15   when the participant is a married individual.

                                          16              9.    In his application, Dunlap executed a certification under the penalty of perjury
                                               stating that he was not married at the time he submitted his application for pension benefits.
                                          17
                                                          10.   Dunlap was not truthful on his application to the Plan, as he was married to
                                          18
                                               Tammie Davis at the time Dunlap submitted his application for payment to the Plan.
                                          19
                                                          11.   When Dunlap applied for pension benefits 2007, he had been married to Tammie
                                          20
                                               Davis for approximately 9 years.
                                          21
                                                          12.   Dunlap did not register his wife under his health plan to further conceal his
                                          22
                                               marriage.
                                          23
                                                          13.   Dunlap also reported that he was single to the Internal Revenue Service while he
                                          24
                                               was actually married, presumably for additional financial gain.
                                          25
                                                          14.   After paying Dunlap these pension benefits for nearly ten years, the Plan was
                                          26
                                               presented with a request for information regarding a Qualified Domestic Relations Order
                                          27
                                          28
                                               19991662                                          2
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 3 of 8




                                          1    (“QDRO”). It was then that the Plan realized that Dunlap was not single, but married, and had

                                          2    been married since 1998, despite the fraudulent statements on his pension application.

                                          3               15.   Due to fraudulent information included on his application, the Plan paid Dunlap an

                                          4    amount to which Dunlap was not entitled.

                                          5               16.   The Plan’s terms state that providing fraudulent information “shall be sufficient

                                          6    reason for denial, suspension or discontinuance of benefits under the Plan[.]”

                                          7               17.   Dunlap first began receiving pension benefits on January 1, 2008, in the amount of

                                          8    $3,234.04 per month.

                                          9               18.   On July 1, 2017, the amount was decreased to $1,617.02, due to the pending
                                               QDRO.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11              19.   In total, Dunlap has received $389,701 in pension payments from the Plan, to
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   which he is not entitled due to his fraudulent representations on his pension application.
              (702) 382-2101




                                          13              20.   Additionally, the Plan’s 10-year average annual investment return rate was 5.7%.

                                          14   This rate was used to calculate the interest owed because if the Plan retained these amounts, the

                                          15   Plan would have realized 5.7%, or $156,057, in interest.

                                          16              21.   Under the Plan document, the Plan is also permitted to obtain its attorney’s fees
                                               and costs for having to bring an action to collect the amounts owed. The Plan incurred $3,748 in
                                          17
                                               reasonable attorney’s fees (rounded to the nearest dollar).
                                          18
                                                          22.   With the addition of interest and attorney’s fees to the total amount of illicitly
                                          19
                                               received benefits Dunlap was paid, Dunlap owes the Plan $549,506.
                                          20
                                                          23.   Ultimately, Dunlap made a false representation on his pension application as to his
                                          21
                                               status as an unmarried individual
                                          22
                                                          24.   At the time of his misrepresentation, Dunlap was aware that he was indeed
                                          23
                                               married, and knew the statement on his pension application was false.
                                          24
                                                          25.   Dunlap intended to induce the Plan and the Trustees to rely on his fraudulent
                                          25
                                               statement so that he would receive a higher pension benefit that he was entitled.
                                          26
                                                          26.   The Plan and the Trustees justifiably relied on Dunlap’s fraudulent statement as he
                                          27
                                               stated that he certified he was unmarried under the penalty of perjury.
                                          28
                                               19991662                                          3
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 4 of 8




                                          1               27.   The   Plan’s   and   Trustees’   justifiable   reliance   on   Dunlap’s   fraudulent

                                          2    misrepresentation was the direct and proximate cause of the Plan’s payment to Dunlap of

                                          3    unentitled benefits.

                                          4               28.   If any findings of fact are properly conclusions of law, they shall be treated as if

                                          5    appropriately identified and designated.

                                          6    II.        Conclusions of Law

                                          7               1.    “The general rule of law is that upon default the factual allegations of the

                                          8    complaint, except those relating to the amount of damages, will be taken as true.” Geddes v.

                                          9    United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977) (citing Pope v. U.S., 323 U.S. 1, 12 (1944)).
                                                          2.    Therefore, this Court takes as true each of the facts outlined in the Plaintiff’s
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11   Complaint.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              3.    In accordance with ERISA, spousal consent is required to elect any form of
              (702) 382-2101




                                          13   pension other than a joint survivor annuity. 29 U.S.C. § 1055(c)(2).

                                          14              4.    Moreover, the Plan requires a married participant to obtain the consent of a spouse

                                          15   for any other form of pension other than a 50% Husband and Wife Pension.

                                          16              5.    If a beneficiary made a false statement in the benefit application, the plan
                                               document allows the plan to disqualify the beneficiary from pension benefits.
                                          17
                                                          6.    The payments made to Dunlap are not permitted by the terms of the Plan, and are
                                          18
                                               also not permitted by ERISA. Dunlap is therefore required to repay the pension benefits illegally
                                          19
                                               received due to his fraudulent statement.
                                          20
                                                          7.    The Plan is also entitled to assert an equitable lien against the pension payments
                                          21
                                               provided to Dunlap. See 29 U.S.C. 1132(a)(3); Bilyeu v. Morgan Stanley Long Term Disability
                                          22
                                               Plan, 683 F.3d 1083, 1091 (9th Cir. 2012).
                                          23
                                                          8.    In order to assert an equitable lien by agreement, the Ninth Circuit has established
                                          24
                                               three elements that must be satisfied in an ERISA action: (1) there must be a promise by the
                                          25
                                               beneficiary to reimburse the fiduciary for benefits paid under the plan; (2) the reimbursement
                                          26
                                               agreement must specifically identify a particular fund from which the fiduciary will be
                                          27
                                          28
                                               19991662                                          4
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 5 of 8




                                          1    reimbursed; and (3) the funds must be within the possession and control of the beneficiary. Id. at

                                          2    1092-93 (citing Sereboff v. Mid Atl. Med. Servs., Inc., 547 U.S. 356, 363 (2006)).

                                          3               9.    The Plan satisfies all of the elements here: (1) The Plan terms require

                                          4    reimbursement of any benefits obtained due to fraudulent statements; (2) The Plan terms also

                                          5    identify the specific funds, the pension overpayments made due to fraudulent statements. As

                                          6    shown above, the Trustees have calculated an identifiable, specific amount that has been paid to

                                          7    Dunlap; and (3) the Plan sent these payments to Dunlap.

                                          8               10.   Dunlap is also liable to the Plaintiffs for fraud. Established Nevada common law

                                          9    requires the following elements to be proven in order to establish a fraud claim.
                                                          11.   Established Nevada common law requires the following elements to be proven in
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11   order to establish a fraud claim:
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                                                [1] that the defendant made a false representation to him, [2] with
                                          12
                                                                knowledge or belief that the representation was false or without a
              (702) 382-2101




                                          13                    sufficient basis for making the representation. Further, [3] the plaintiff
                                                                must establish that the defendant intended to induce the plaintiff to act or
                                          14                    refrain from acting on the representation, and [4] that the plaintiff
                                                                justifiably relied on the representation. Finally, [5] the plaintiff must
                                          15                    establish that he was damaged as a result of his reliance.
                                          16   Blanchard v. Blanchard, 108 Nev. 908, 911, 839 P.2d 1320, 1322 (1992) (quoting Epperson v.
                                          17   Roloff, 102 Nev. 206, 210–11, 719 P.2d 799, 802 (1986)) (emphasis in original).
                                          18              12.   The admitted allegations in the Plaintiffs’ Complaint meet all the elements above:
                                          19   (1) Dunlap made the false representation that he was unmarried; (2) Dunlap knew he was married
                                          20   Tammie Davis; (3) Dunlap intended to induce the Plaintiffs into paying a higher amount for a
                                          21   single life annuity, contrary to the Plan’s terms and ERISA; (4) Dunlap made his fraudulent
                                          22   statements accompanied by a certification that he was telling the truth under the penalty of
                                          23   perjury, and the Plaintiffs justifiably relied on that statement; (5) As explained above, the
                                          24   Plaintiffs were damaged in the amount of $549,506, consisting of fraudulently obtained pension
                                          25   payments, lost investment interest and attorney’s fees and costs.

                                          26              13.   Additionally, other federal courts have found ERISA participants to be liable for

                                          27   fraud in very similar overpayment scenarios. See Trustees of AFTRA Health Fund v. Biondi, 303

                                          28
                                               19991662                                          5
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 6 of 8




                                          1    F.3d 765 (7th Cir. 2002); Geller v. Cty. Line Auto Sales, Inc., 86 F.3d 18 (2d Cir. 1996). As such,

                                          2    this fraud claim brought by the plan is cognizable under ERISA.

                                          3               14.    Thus, the Plaintiffs meet all the elements of fraud against Dunlap

                                          4               15.    Even though each of the Plaintiffs claims are met by virtue of the Dunlap’s

                                          5    admissions due to his default, the Federal Rules of Civil Procedure allow this Court to

                                          6    discretionarily grant default judgment only when certain factors are met.

                                          7               16.    Specifically, Federal Rule of Civil Procedure 55(b)(2) permits a court to grant

                                          8    default judgment against a defendant who has failed to plead or defend an action. To determine

                                          9    whether a default judgment is appropriate, courts may consider the following factors:
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10              (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
                                                          substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at
                                          11
     100 North City Parkway, Suite 1600




                                                          stake in the action; (5) the possibility of a dispute concerning material facts; (6)
       Las Vegas, Nevada 89106-4614




                                          12              whether the default was due to excusable neglect, and (7) the strong policy
                                                          underlying the Federal Rules of Civil Procedure favoring decisions on the merits.
              (702) 382-2101




                                          13   Eitel v. McCool, 782 F.2d 1470, 1471-1472 (9th Cir. 1986).
                                          14              17.    As to the first element of the Eitel test, the Trust Funds will suffer prejudice if
                                          15   default judgment is not entered because they “‘will likely be without other recourse for recovery’
                                          16   if default judgment is not entered in their favor.” Tr. of the Bricklayers & Allied Craftworkers
                                          17   Local 13 Defined Contribution Pension Trust for S. Nev. v. Tile Concepts, Inc., No. 2:16-cv-
                                          18   01067-GMN-GWF, 2016 WL 8077987 (D. Nev. Dec. 7, 2016) (quoting Liberty Ins.
                                          19   Underwriters, Inc. v. Scudier, 53 F. Supp. 3d 1308, 1318 (D. Nev. July 8, 2013)). Dunlap
                                          20   fraudulently obtained pension benefits contradictory to the Plan’s terms and ERISA. Dunlap has
                                          21   refused to pay these amounts back to the Plaintiffs and failed to participate in this litigation.
                                          22   Therefore, because the Plaintiffs will have no recourse against Dunlap unless default judgment is
                                          23   granted, the first Eitel factor favors the entry of default judgment.
                                          24
                                          25
                                          26
                                          27
                                          28
                                               19991662                                            6
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 7 of 8




                                          1               18.   The second and third Eitel factors address the merits and sufficiency of a

                                          2    plaintiff’s claim. Eitel, 782 F.2d at 1471-72. The undisputed facts in this case demonstrate that

                                          3    Dunlap was perfectly aware that he was married at the time he submitted his pension application,

                                          4    but lied to achieve a higher pension benefit. As discussed above, as a result of having default

                                          5    entered against him, Dunlap has admitted these facts, which should be taken as true. The second

                                          6    and third Eitel factors favor the entry of default judgment.

                                          7               19.   The fourth Eitel factor concerns the damages at stake in the case. The damages in

                                          8    this case are reasonable and well-documented, based on the Plaintiffs’ actuary’s calculations.

                                          9    The Plaintiffs only seek to be made whole due to the losses incurred caused by Dunlap’s fraud.
                                               This factor also favors the entry of default judgment.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11              20.   Regarding the fifth Eitel factor, there is no possibility of dispute concerning the
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   material facts. Because Dunlap has had a default entered against him, the allegations in the
              (702) 382-2101




                                          13   complaint are deemed admitted and taken as true. See Geddes v. United Fin. Group, 559 F.2d

                                          14   557, 560 (9th Cir. 1977) (citing Pope v. U.S., 323 U.S. 1, 12 (1944)). Moreover, the evidence

                                          15   shows that Dunlap misrepresented that he was unmarried, even though the records indisputably

                                          16   show that he was in fact married. Therefore, the fifth Eitel factor also favors the entry of default
                                               judgment.
                                          17
                                                          21.   The sixth Eitel factor demonstrates that excusable neglect is not a factor here. The
                                          18
                                               Complaint was filed on November 9, 2018. (ECF No. 1) Dunlap failed to plead or otherwise
                                          19
                                               defend the suit, resulting in the entry of default. Moreover, Plaintiffs have had extensive
                                          20
                                               conversations with Dunlap and his representative regarding this suit, yet Dunlap never elected to
                                          21
                                               participate in the litigation. Dunlap is on notice that the suit is filed and pending in this Court. In
                                          22
                                               short, there is no evidence that Dunlap’s default was the result of excusable neglect. The sixth
                                          23
                                               Eitel factor favors the entry of a default judgment
                                          24
                                          25
                                          26
                                          27
                                          28
                                               19991662                                           7
                                               Case 2:18-cv-02163-JAD-VCF Document 12 Filed 11/27/19 Page 8 of 8




                                          1               22.    The seventh and final Eitel factor also weighs in favor of entering default

                                          2    judgment. Although “should be decided on the merits whenever reasonably possible,” Eitel, 782

                                          3    F.2d at 1472, when defendants fail to answer the complaint, a decision on the merits is

                                          4    “impractical, if not impossible.” Anzalone, 2018 WL 3004664 *7 (citing PepsiCo v. Cal. Sec.

                                          5    Cans, 238 F.Supp.2d 1172, 1177 (C.D. Cal. Dec. 27, 2002)). “Thus, ‘the preference to decide a

                                          6    case on the merits does not preclude a court from granting default judgment.” PepsiCo, 238 F.

                                          7    Supp.2d at 1177 (quoting Kloepping v. Fireman’s Fund, No. C 94-2684 TEH, 1996 WL 75314

                                          8    (N.D. Cal. Feb. 13, 1996)). Again, the Plaintiffs have no recourse to obtain relief other than

                                          9    bringing this suit. Therefore, this factor also weighs in favor of the entry of a default judgment.
                                                          23.    The damages set forth by the Trust Fund and its corresponding calculations are
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11   supported by the plan documents.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              24.    If any conclusions of law are properly findings of fact, they shall be treated as if
              (702) 382-2101




                                          13   appropriately identified and designated.
                                                          Accordingly,
                                                          IT IS HEREBY with good causethat
                                                                         ORDERED        appearing and
                                                                                           judgment is no reason
                                                                                                       entered   to delay,
                                                                                                               against     IT IS HEREBY
                                                                                                                       Defendant  Reginald Dunlap,
                                          14
                                               ORDERED,
                                               ORDERED,
                                               for           ADJUDGED,
                                                             ADJUDGED,
                                                   fraudulently               AND DECREED
                                                                              AND
                                                                 obtained pension    DECREED    that final
                                                                                                that the motion
                                                                                      payments ($389,701),       for default
                                                                                                           judgment
                                                                                                             interest           judgment
                                                                                                                      is($156,057)
                                                                                                                          entered  against[ECF  No. fees
                                                                                                                                           Defendant
                                                                                                                                     and attorney’s 7]
                                          15
                                                is GRANTED; FINAL JUDGMENT is entered against Defendant Reginald Dunlap for
                                               Reginaldfor
                                               ($3,748)  Dunlap
                                                            a totalforoffraudulently
                                                                         $549,506. obtained pension payments ($389,701), interest ($156,057) and
                                          16    fraudulently obtained pension payments ($389,701), interest ($156,057) and attorney's fees
                                               attorney's fees ($3,748) in the total amount of $549,506, and the Clerk of Court is directed to
                                          17    ($3,748) in the total amount of $549,506, and the Clerk of Court is directed to CLOSE THIS
                                               CLOSE THIS
                                               DATED           CASE.
                                                        this ____   day of ________________, _____.
                                          18    CASE.
                                                                                                        _________________________________
                                                                                                                    ________________ _ _____
                                          19                                                            U.S. Districtt Ju
                                                                                                                        Judge   Jennifer
                                                                                                                         uddgge Jennif
                                                                                                                                     fer
                                                                                                                                      e A.
                                                                                                                                         A DDorsey
                                                                                               __________________________________________
                                                                                                        Dated: December 18, 2019
                                          20                                                   UNITED STATES DISTRICT COURT JUDGE

                                          21
                                               Respectfully submitted by:
                                          22
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          23
                                          24   /s/ Christopher M. Humes
                                               Adam P. Segal, Esq., Nevada Bar No. 6120
                                          25   Christopher M. Humes, Esq., Nevada Bar No. 12782
                                               100 North City Parkway, Suite 1600
                                          26   Las Vegas, Nevada 89106-4614
                                          27
                                               Attorneys for Plaintiffs
                                          28
                                               19991662                                            8
